Citation Nr: 1546157	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a generalized anxiety disorder for the period from May 18, 2009 to October 2, 2012, and higher than 70 percent thereafter.

2.  Entitlement to an extraschedular rating for a generalized anxiety disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to October 3, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection and a 30 percent rating for a generalized anxiety disorder, effective May 18, 2009.  

A December 2012 rating decision increased the rating for the Veteran's service-connected generalized anxiety disorder to 70 percent, effective October 3, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a May 2013 RO decision granted a TDIU, effective October 3, 2012.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that entitlement to a TDIU for the period prior to October 3, 2012, is part of the claim for higher ratings on appeal.  As such, the Board has characterized the issues as indicated on the title page.  

In July 2013, the Veteran cancelled his request for a Board videoconference hearing.  

The issues of entitlement to an extraschedular rating for a generalized anxiety disorder and entitlement to a TDIU for the period prior to October 3, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  For the period from May 18, 2009 to October 2, 2012, the Veteran's generalized anxiety disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity due to various symptoms.  

2.  For the period since October 3, 2012, the Veteran's generalized anxiety disorder is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; total occupational and social impairment has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent schedular rating, but no higher, for a generalized anxiety disorder for the period from May 18, 2009 to October 2, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.4, 4.7, 4.130, Diagnostic Codes 9400 (2015).  

2.  The criteria for an initial schedular rating higher than 70 percent for a generalized anxiety disorder for the period since October 3, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Codes 9400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard June 2009 and April 2010 letters satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA (including Vet Center) and private treatment records have also been obtained.  

The Veteran was provided with VA examinations in November 2010 and October 2012, with a November 2012 addendum.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Legal Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Generalized anxiety disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 30 percent rating is warranted for a generalized anxiety disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A January 2011 rating decision granted service connection and a 30 percent rating for a generalized anxiety disorder, effective May 18, 2009.  A December 2012 RO decision increased the rating for the Veteran's service-connected generalized anxiety disorder to 70 percent, effective October 3, 2012.  Thus, the Board must consider whether the Veteran is entitled to an initial rating higher than 30 percent for a generalized anxiety disorder for the period from May 18, 2009 to October 2, 2009, and an initial rating higher than 70 percent for a generalized anxiety disorder for the period since October 3, 2012.  

From May 18, 2009 to October 2, 2012

Private and VA treatment records dated from May 2008 to March 2010 show that the Veteran was treated for multiple disorders, including variously diagnosed psychiatric disorders such as anxiety.  

A November 2010 VA psychiatric examination report included a notation that the Veteran's claims file was not reviewed.  The Veteran reported that he had thoughts of Vietnam on and off over the years.  He stated that he had some dreams involving military or Vietnam content.  It was noted that the Veteran described some emotional reactivity to certain reminders.  The Veteran indicated that he generally avoided war news to a degree and that he did not watch military-related movies.  He related that although he had maintained activities and interests over the years such as working on 1955 automobiles.  He maintained, however, that he had worked on the automobiles recently due to a lack of interest and motivation.  

The Veteran reported that he worried excessively, particularly about things involving safety.  He stated that he was unable to relax.  He indicated that he was anxious, vigilant and compulsive and that he would often check the locks and the windows of his home.  It was noted that there were significant obsessive-compulsive tendencies.  The Veteran maintained that he had significant irritability, sleep disturbance, and an exaggerated startle response.  The examiner indicated that the Veteran had psychophysiological symptoms including headaches and sweating.  The Veteran stated that he had periodic anxiety attacks and that he had undergone cardiac work-ups in the past to rule out a heart attack.  He related that he slept with a machete and a bat, which were placed either under his bed or nearby.  He remarked that he no longer owned a firearm.  The Veteran reported that he used alcohol on chronic and heavy basis from his time in Vietnam until approximately six years earlier.  He stated that he presently only drank socially and on a light basis, and rarely to intoxication.  He denied any drug use.  The Veteran maintained that he managed his activities of daily living independently and without difficulty.  He indicated that he did not have a history of mental health treatment until he began seeing a private psychologist approximately six months earlier.  He stated that he then switched to a VA facility and had continued with group therapy.  

The Veteran indicated that he had been married to his wife for thirty-eight years.  He reported that he had two sons and three grandchildren, and that one son and a grandchild lived with him and his wife.  He stated that he worked for the city of Hartford, Connecticut for twenty-two years as a building inspector.  He indicated that he was promoted to a chief building inspector position for his the final two to three years of his career.  He related that there was significant infighting and conflict with his coworkers during his career and that he chose to retire at the age of sixty due to an inability to manage the strain associated with his work.  The Veteran reported that after he retired, he returned to school and received a General Educational Development (GED) test degree.  He indicated that he had looked for work, but that he had found it difficult to obtain employment in the current economy.  He stated that he had stayed busy working around his house and in the garden.  He also remarked that he took up playing guitar over the past couple of years.  

The examiner reported that the Veteran was quite tense and anxious.  It was noted that the Veteran was often rubbing his legs during the examination and that his legs were also frequently shaking and twitching.  The examiner indicated that the Veteran's affect was anxious and that his mood was congruent.  The examiner maintained that the Veteran's thought process was logical and organized, with no evidence of a thought disorder.  It was noted that the Veteran denied that he had hallucinations or delusions.  The examiner indicated that the Veteran also denied that he had suicidal or homicidal ideation.  The examiner reported that the Veteran's cognition was not tested, but that it was grossly intact.  It was noted that the Veteran did report problems with his memory over the last several years which prompted him to seek out an assessment at a "memory clinic."  The examiner reported that the Veteran's insight was fair and that his judgement was good.  

The diagnosis was a generalized anxiety disorder.  A GAF score of 65 was assigned.  The examiner commented that the Veteran's generalized anxiety condition had caused mild to moderate social and vocational impairment.  

VA treatment records dated from November 2010 to September 2012 refer to continued treatment for disorders including a generalized anxiety disorder.  For example, a June 2011 VA treatment entry noted that the Veteran reported that he had been worried about the response of the VA concerning his various claims and requests for records.  He reported that he had distress when things were out of place and gave an example of becoming significantly distressed when his granddaughter colored outside of the lines on a coloring sheet.  He stated that worrying and anticipation were his most bothersome issues.  

The examiner reported a significant amount of the Veteran's medical history from the prior November 2010 VA psychiatric examination report.  As to a current mental status examination, the examiner indicated that the Veteran was alert, attentive, and oriented times three.  The examiner stated that the Veteran was cooperative and reasonable, and that his grooming was appropriate.  It was noted that the Veteran's presentation was notable for fidgeting in his chair and constantly playing with a VA suicide ball.  The examiner indicated that the Veteran's speech had a normal rate and rhythm, and that his language was intact.  The examiner reported that the Veteran's affect was congruent with his mood, and that his mood was anxious and depressed.  It was noted that the Veteran had no hallucinations or illusions.  The examiner related that the Veteran's thought process and association were normal and coherent.  The examiner stated that the Veteran had no unusual thought content and that he had no suicidal or violent ideation.  The examiner indicated that the Veteran's insight was good, that his judgment was good, and that his memory was intact.  

The diagnosis was a generalized anxiety disorder.  A GAF score of 60 was assigned.  The examiner indicated that the Veteran had some re-experiencing symptoms, but that he did not meet the criteria for posttraumatic stress disorder (PTSD) due to the minimal frequency and severity of those symptoms.  The examiner stated that the Veteran's main problem appeared to be his generalized anxiety and that there was also evidence of some obsessive and compulsive tendencies such as need to check and order things.  The examiner maintained that the Veteran appeared to be focused intensely on demonstrating impairment for the purpose of acquiring compensation and that it was likely that such energy and concern were increasing his general anxiety levels.  

A December 2011 VA treatment entry indicated that the Veteran reported that he continued to feel down.  It was noted that the Veteran also felt anxiety, irritable, angry at times, hypervigilant, and that he was easily startled.  The Veteran reported that he continued to have nightmares twice a week.  He stated that his private physician told him he was unemployable.  The examiner reported that the Veteran was alert and oriented, and that his hygiene was intact.  The examiner stated that the Veteran's speech was within normal limits, that his affect was constricted, and that his behavior was calm and cooperative.  It was noted that as to the Veteran's mood, he reported that he wanted to be left alone.  The examiner indicated that the Veteran's thought process was logical and that, as to his thought content, he denied suicidal and homicidal ideation.  The examiner stated that the Veteran's insight was good, that his judgment appeared intact, and that his memory was grossly intact.  The assessment was PTSD, still symptomatic, and a generalized anxiety disorder.  A GAF score of 55 was assigned.  

A March 2012 VA treatment entry noted that the Veteran was ruminating over having left his job due to feeling like he would hurt someone.  The Veteran stated that he felt that he missed out on things because he could not stay at his job.  He reported that he continued to have nightmares and sweats two to three times per week.  He indicated that his mood was up and down recently and that he had an increase in his irritability.  The examiner reported that the Veteran was alert and oriented, and that his speech was within normal limits.  It was noted that the Veteran was casually dressed and that his hygiene was intact.  The examiner stated that the Veteran indicated that his mood was a little grumpy.  The examiner maintained that the Veteran's affect was constricted and that his behavior was calm and cooperative.  The examiner related that the Veteran's thought process was logical and that, as to his thought content, he denied suicidal and homicidal ideation.  The examiner indicated that the Veteran's insight was good, that his judgment appeared intact, and that his memory was grossly intact.  The diagnoses were PTSD and a generalized anxiety disorder.  

The Veteran also submitted statements during the period reflecting similar symptomatology as set forth in the VA examination report and treatment records.

The evidence for the period from May 18, 2009 to October 2, 2012 showed that the Veteran was married to his wife for thirty-eight years and that he had two sons and three grandchildren.  The Veteran indicated that he worked as a building inspector for over twenty-two years and that he was chief building inspector for the final two or three years of his career.  He reported that there was significant infighting and conflict with his coworkers during his career and that he chose to retire at the age of sixty due to an inability to manage the strain associated with his work.  The Veteran stated that although he maintained activities and interests such as working on automobiles, he had not done so recently due to a lack of motivation.  He maintained that he kept busy by working around the house and garden.  The Veteran also reported symptoms such as worrying excessively, obsessive-compulsive tendencies, significant irritability, problems with his sleep, and an exaggerated startle response.  He also indicated that he had periodic anxiety attacks.  

The Board notes that a November 2010 VA psychiatric examination report indicated a GAF score of 65, suggesting some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  Additionally, in terms of recent treatment records, a June 2011 VA treatment entry noted a GAF score of 60, suggesting moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Additionally, a December 2011 VA treatment entry related a GAF score of 55, suggesting moderate symptoms.  

Viewing all the evidence, the Board finds that the Veteran's generalized anxiety disorder approximated productive of occupational and social impairment with reduced reliability and productivity supporting a higher rating of 50 percent under Diagnostic Code 9400 for the period from May 18, 2009 to October 2, 2012, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's generalized anxiety disorder was of such a severity to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, as required for a 70 percent schedular rating for the period from May 18, 2009 to October 2, 2012.  The Veteran was not shown to have such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  The evidence does not support such a finding.  The Board observes that although the Veteran stated that he had symptoms such as anxiety attacks, the evidence also showed that his speech was in normal limits, his hygiene was intact, and his thought process was logical and organized, and that he had a long history of work experience before his retirement and a long marriage.  Thus, the 50 percent rating being assigned adequately addresses the Veteran's generalized anxiety disorder symptomatology, which more closely approximates the 50 percent criteria compared to the 70 percent criteria.  See 38 C.F.R. § 4.7.

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings (within this earlier stage) are not indicated in the present case, as the Board finds the Veteran's PTSD was 50 percent disabling for the period from May 18, 2009 to October 2, 2012.  

Thus, a higher initial rating to 50 percent, for the period from May 18, 2009 to October 2, 2012, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for PTSD for this period and that doctrine was applied in granting the increase to 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since October 3, 2012

An October 3, 2012 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran described social isolation, anhedonia, uncontrolled anger episodes, a depressed mood, and restricted affect.  It was noted that the Veteran reported that he had few friends and that he had limited leisure time activities with practically no social life.  The examiner indicated that the Veteran retired from his career in construction in 2008 when his symptoms began interfering with his ability to work.  The examiner stated that the Veteran reported symptoms of flashbacks; chronic sleep deprivation; episodes of uncontrolled anger and violence; difficulties with concentration; obsessive hypervigilance; episodes of panic; and social isolation that had a detrimental impact upon his ability to function in the workplace.  The examiner maintained that there had been no clinically relevant change in the Veteran's treatment status since his previous November 2010 VA psychiatric examination.  It was noted that the Veteran reported that he had some counseling over the years and that he found those sessions to be palliative.  The examiner indicated that the Veteran described heavy alcohol use in the past as a means of coping with his symptoms, but that he had been sober for the previous ten years.  

The examiner reported that the Veteran did not have a diagnosed traumatic brain injury.  The examiner indicated that the symptoms that applied to the Veteran's general anxiety disorder were a depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; impairment of short and long term memory such as the retention of only highly learned material while forgetting to complete tasks; a flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; obsessive rituals with interfered with routine activities; and impaired impulse control such as unprovoked irritability with periods of violence.  

The diagnosis was a generalized anxiety disorder.  A GAF score of 50 was assigned.  The examiner reported that the Veteran's GAF score represented serious symptoms and deficits in social, work, and personal functioning.  The examiner also indicated that the Veteran reported experiencing significant stress in his finances, healthcare, and relationships, as well as social isolation.  The examiner checked the box on the report that the Veteran had total occupational and social impairment.  The examiner indicated that the Veteran continued to meet the DSM-IV criteria for a diagnosis of a generalized anxiety disorder.  The examiner stated that due to the level of symptoms and the manner in which they disrupted the Veteran's ability to related to superiors or coworkers, as well as the degree to which his symptoms impaired his ability to accomplish tasks for which he was being paid, it was at least as likely as not that the Veteran would be unable to secure or maintain any kind of reasonable employment.  

A November 2012 addendum to the October 2012 VA psychiatric examination report, by a different examiner, included a notation that the Veteran's claims file was reviewed.  The examiner reported that based on a review of the prior opinion and the documented symptoms that were reported in the mental health record, the severity of the Veteran's symptoms that were present at the October 2012 VA psychiatric examination did not comport with the symptoms reported by treating mental health clinicians over the previous year to two years.  

The examiner stated that the Veteran reported to a VA mental health clinic in June 2011 and that it was documented that although he reported symptoms consistent with a generalized anxiety disorder, the severity did not appear to be more than moderate.  It was noted that the Veteran was assigned a GAF score of 60 at that time.  The examiner stated that a GAF score of 60 reflected no more than moderate symptoms or moderate functional impairment.  The examiner also noted that the examiner at the time of the June 2011 VA treatment report noted that the Veteran had an apparent desire to seek benefits.  

The examiner reported that the Veteran was seen again in December 2011 and was assigned a GAF score of 55 which was still indicative of a moderate level of impairment.  It was noted that the Veteran was seen again in March 2012 when his GAF score was 53.  The examiner indicated that after the Veteran was assigned to a different clinician, the new clinician noticed improvement in his symptoms.  It was noted that clinicians that saw the Veteran commented on his anxiety symptoms, but that none of them used the term "severe" or an equivalent term to describe those symptoms.  The examiner commented that based on the documented history that the Veteran's anxiety, anger, and irritability had been no more than moderate in degree, it was not likely that the Veteran's diagnosis of a generalized anxiety disorder would prevent him from doing any work-related activity.  The examiner stated that the Veteran's overall symptoms from his generalized anxiety disorder could very well interfere with his ability to perform productive work, but that they would not prevent him from working at all.  

Subsequent VA treatment records dated through April 2013 referred to continued treatment.  For example, a January 2013 VA treatment entry noted that the Veteran reported PTSD symptoms of occasional nightmares, hypervigilance, an exaggerated startle response, irritability, and anger.  The examiner indicated that the Veteran was appropriately dressed and that his speech had a regular rate and volume.  The examiner stated that the Veteran's mood was up and down and that his affect was euthymic.  It was noted that the Veteran denied suicidal and homicidal ideation.  The examiner reported that the Veteran's thought process was goal directed.  As to an assessment, the examiner indicated that the Veteran served in combat in Vietnam and that he had some PTSD symptoms, as well as anxiety, and his was doing well overall.  It was noted that the Veteran denied suicidal ideation, that he had no history of suicide attempts or psychiatric hospitalizations, and that he was not at imminent risk or self-harm.  A GAF score of 58 was assigned.  

An April 2013 statement from a VA social worker indicated that the Veteran was easily startled which would provoke his anger.  It was noted that the Veteran was subject to road rage and that he was suspicious of people.  The social worker indicated that the Veteran slept with a machete and that his slept was poor with difficulty falling asleep and staying asleep.  The social worker indicated that the Veteran continued to have nightmares.  It was noted that the Veteran's anxiety was continual with frequent episodes of panic.  The social worker reported that the Veteran's speech and motor movement often reflected his anxiety.  The social worker maintained that the Veteran recognized the benefits of keeping busy which chores and projects around the home in order to fend off thoughts as much as possible.  It was noted that the Veteran was quite anxious about the safety of his family at times.  The social worker commented that a return to employment was not feasible for the Veteran and that activity on a daily basis at home was the most realistic outlet for him.  

The evidence for the period since October 3, 2012 shows that the Veteran was still retired and that he has few friends.  The Veteran reports that he has limited leisure activities and practically no social life.  He is still married to his wife.  An October 3, 2012 VA psychiatric examination report noted that the Veteran had generalized anxiety disorder symptoms of depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; impairment of short and long term memory such as the retention of only highly learned material while forgetting to complete tasks; a flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; obsessive rituals with interfered with routine activities; and impaired impulse control such as unprovoked irritability with periods of violence.  

Additionally, the examiner, pursuant to the October 3, 2012 VA psychiatric examination report, assigned a GAF score of 50, suggesting serious symptoms or any serious impairment in social, occupational, or school.  Additionally, the Board notes that the examiner checked that the Veteran had total occupational and social impairment.  However, the examiner also found that the Veteran had serious symptoms and deficits in social, work, and personal functioning.  The examiner stated that due to the level of symptoms and that manner in which they disrupted the Veteran's ability to related to superiors or coworkers, as well as the degree to which his symptoms impaired his ability to accomplish tasks for which he was being paid, it was at least as likely as not that the Veteran would be unable to secure or maintain any kind of reasonable employment.  

The Board observes that in a November 2012 addendum to the October 2012 VA psychiatric examination report, a different examiner indicated that based on a review of the prior opinion and the documented symptoms that were reported in the mental health record, the severity of the Veteran's symptoms that were present at the October 2012 VA psychiatric examination did not comport with the symptoms reported by treating mental health clinicians over the previous year to two years.  The examiner commented that based on the documented history that the Veteran's anxiety, anger, and irritability had been no more than moderate in degree.  The examiner also reported that it was not likely that the Veteran's diagnosis of a generalized anxiety disorder would prevent him from doing any work-related activity, but that it could very well interfere with his ability to perform productive work.  The Board also observes that a January 2013 VA treatment entry related a GAF score of 58, suggestive of moderate symptoms.  An April 2013 statement from a VA social worker indicated that a return to employment was not feasible for the Veteran and that activity on a daily basis at home was the most realistic outlet for him.  

The Board observes that the evidence as a whole demonstrates that the Veteran's generalized anxiety disorder is no more than 70 percent disabling for the period since October 3, 2012.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's generalized anxiety disorder is of a severity to approximate total occupational and social impairment as required for a 100 percent rating.  The Board observes that, although a VA examiner, pursuant to an October 2012 VA psychiatric examination report checked the box that the Veteran had total occupational and social impairment, he specifically indicated that the Veteran had serious symptoms and deficits in social, work, and personal functioning and assigned a GAF score suggestive of serious symptoms.  Additionally, in a November 2012 addendum, a VA examiner found that the Veteran generalized anxiety symptoms were moderate.  The Board finds it particularly persuasive that the Veteran has been married for decades and that he is clearly able to keep busy with chores and projects around the home.  Thus, the Board lends less evidentiary weight to the total impairment box-check compared to the examiners' explanations of the disability level as well as the GAF scores.

Accordingly, the Board finds that the Veteran's generalized anxiety disorder symptomatology does not result in impairment that more closely approximates total social and occupational impairment.  The Board notes that the evidence does not show symptoms on the same level of severity as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  However, staged ratings are not indicated in the present case (for the second rating stage), as the Board finds the Veteran's generalized anxiety disorder has been 70 percent disabling since October 3, 2012.  That is, there was a factually ascertainable increase in severity as of the October 3, 2012 VA examination, but a 70 percent rating is already in effect.

In sum, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 70 percent for a generalized anxiety disorder for the period since October 3, 2012; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  


ORDER

An initial higher rating of 50 percent, but no higher, is granted for a generalized anxiety disorder for the period from May 18, 2009 to October 2, 2012, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular rating higher than 70 percent for a generalized anxiety disorder for the period since October 3, 2012, is denied.  


REMAND

The remaining issues on appeal are entitlement to an extraschedular rating for a generalized anxiety disorder and entitlement to a TDIU for the period prior to October 3, 2012.  The Board has granted a higher initial rating of 50 percent for the Veteran's service-connected PTSD for the period from May 18, 2009 to October 3, 2012.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU rating for the period prior to October 3, 2012.

Additionally, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities for the period prior to October 3, 2012, without such an opinion.

The Veteran has not been specifically afforded a VA opinion as to the functional impairment from the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, during the period prior to October 3, 2012.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, the Board must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected generalized anxiety disorder and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for a generalized anxiety disorder will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities for the period prior to October 3, 2012.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner must describe the functional impairment from each of the service-connected disabilities, and comment as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, impaired his ability to follow a substantially gainful occupation during the period prior to October 3, 2012.  

The examiner must also suggest the type or types of employment, if any, in which the Veteran would have been capable of engaging in with his current service-connected disabilities, given his skill set and educational background for the period prior to October 3, 2012.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular evaluation is warranted (for both generalized anxiety disorder and TDIU).  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


